Case 1:17-cv-01789-DLC Document 443-3 Filed 09/27/19 Page 1 of 7




                     ([KLELW&
     Case 1:17-cv-01789-DLC Document 443-3 Filed 09/27/19 Page 2 of 7

                                                                        398

 1                  UNITED STATES DISTRICT COURT

 2                 SOUTHERN DISTRICT OF NEW YORK

 3

 4   - - - - - - - - - - - - - - - - - -

 5   SECURITIES AND EXCHANGE                 )

 6   COMMISSION,                             )

 7                 Plaintiff,                )   CASE NO.

 8   V.                                      )   17-CV-1789(DLC)

 9   LEK SECURITIES CORPORATION,             )

10   SAMUEL LEK, VALI MANAGEMENT             )

11   PARTNERS d/b/a AVALON FA LTD.,          )

12   NATHAN FAYYER, and SERGEY               )

13   PUSTELNIK,                              )

14                 Defendants.               )

15   - - - - - - - - - - - - - - - - - -

16

17        VIDEOTAPED DEPOSITION OF SERGEY PUSTELNIK

18                WEDNESDAY, MARCH 21, 2018

19                PAGES 398 - 728; VOLUME 2

20

21                    BEHMKE REPORTING AND VIDEO SERVICES, INC.

22                              BY:   LESLIE A. TODD, CSR NO. 5129

23                                     160 SPEAR STREET, SUITE 300

24                                SAN FRANCISCO, CALIFORNIA 94105

25                                                   (415) 597-5600



          [3/21/2018] Pustelnik, Sergey (Vol. 02) - 03/21/2018
     Case 1:17-cv-01789-DLC Document 443-3 Filed 09/27/19 Page 3 of 7

                                                                        399

 1

 2

 3

 4

 5

 6

 7

 8        Videotaped deposition of SERGEY PUSTELNIK,

 9   VOLUME 2, taken on behalf of Plaintiff, at the

10   Securities   and Exchange Commission, 100 F Street,

11   NW, Washington, DC, commencing at 9:44 A.M., on

12   WEDNESDAY, MARCH 21, 2018, before Leslie Anne Todd,

13   Court Reporter and Notary Public in and for the

14   District of Columbia, pursuant to Notice.

15

16

17

18

19

20

21

22

23

24

25



          [3/21/2018] Pustelnik, Sergey (Vol. 02) - 03/21/2018
      Case 1:17-cv-01789-DLC Document 443-3 Filed 09/27/19 Page 4 of 7

                                                                         578

 1   liquidity in options on large order sizes.

 2              So he thought that I -- excuse me, I

 3   don't know what Sam thought, but I know that Sam

 4   communicated to me that he did think the strategy

 5   was a good strategy.

 6              And secondly, Sam Lek has commune- --

 7   communicated to me that not only did he feel --

 8   excuse me, that he could -- not feel.    I don't

 9   think he used those words.   I think that he

10   thought that this strategy was completely

11   compliant with any regulation, and it was a

12   completely legitimate strategy.

13              And, moreover, while he was an

14   experienced options trader and a former FINRA

15   judge, he still said that he reached out to his

16   attorneys, and that later he had shown me a

17   letter, an opinion letter that he has received on

18   it.   And I'm not sure whether or not I can discuss

19   what the substance of that letter was.    But that

20   letter made it extremely clear to me that not only

21   has Sam Lek, who is the -- as the CEO and chief

22   compliance officer and an experienced options

23   trader who has run a primarily options trading

24   broker/dealer for I think more than 10 or 20

25   years, that he also reached out to very reputable



            [3/21/2018] Pustelnik, Sergey (Vol. 02) - 03/21/2018
      Case 1:17-cv-01789-DLC Document 443-3 Filed 09/27/19 Page 5 of 7

                                                                         579

 1   counsel to ensure that everything that he has

 2   thought in his experience was also correct.

 3              And without getting to the details of

 4   that letter, because I'm not sure whether I can

 5   discuss that letter because it's an attorney

 6   communication, that letter made me very

 7   comfortable in that these kinds of trades

 8   cannot -- do not run afoul of any potential

 9   regulatory concerns.

10   BY MS. CHOE:

11         Q    But in this memo you're saying you did

12   your own independent analysis, and you came to

13   form an opinion that the strategy was

14   nonmanipulative, correct?

15              MR. DOLLAR:    Objection.

16              THE WITNESS:    I wrote that I was doing

17   the independent analysis on my side -- and again,

18   I don't remember the chronological order of when

19   this -- when I wrote this versus when I read the

20   letter, so I'm not sure which came first or

21   second.   However, I specifically wrote that I did

22   some independent analysis, letting both Nicolas

23   and Sam know that this is my independent analysis

24   that is likely to be completely meaningless in

25   terms of its weight as far as what I thought the



           [3/21/2018] Pustelnik, Sergey (Vol. 02) - 03/21/2018
      Case 1:17-cv-01789-DLC Document 443-3 Filed 09/27/19 Page 6 of 7

                                                                         657

 1   not -- not the content of what they told you.

 2         A      What --

 3                MR. DOLLAR:    Objection.

 4   BY MS. CHOE:

 5         Q      Did anyone at Lek ever tell you about

 6   opinions that Lek received from its attorney, yes

 7   or no?    Not -- not the content of what they told

 8   you, if they did.      Just --

 9                MR. BARENTZEN:      Or "I don't know."

10   BY MS. CHOE:

11         Q      -- whether they did.

12                MR. DOLLAR:    Objection.

13                THE WITNESS:    I'm not sure.

14                MS. CHOE:   I'm going to just take one

15   minute.

16                (Pause in the proceedings.)

17   BY MS. CHOE:

18         Q      So sitting here today, you don't know

19   anything about any opinions that Lek got from its

20   outside counsel.

21                MR. DOLLAR:    Same objections.

22   BY MS. CHOE:

23         Q      Is that correct?

24                MR. DOLLAR:    Same objections.    Same --

25   and same instruction.



              [3/21/2018] Pustelnik, Sergey (Vol. 02) - 03/21/2018
      Case 1:17-cv-01789-DLC Document 443-3 Filed 09/27/19 Page 7 of 7

                                                                         658

 1              THE WITNESS:   No, that is not correct.

 2   I formed -- as I sit here today, I remember having

 3   formed a -- an opinion that Lek has -- has engaged

 4   with various law firms about the topics, and that

 5   it was my understanding based upon the events that

 6   have happened then to make a belief that such

 7   trading has been indeed looked at very thoroughly

 8   by Lek's attorneys.   And that I also know that

 9   because the relationship between -- as far as I

10   understand, between Lek and its attorneys for this

11   matter has been an ongoing and very active

12   relationship while under that -- while under

13   counsel of these firms, Sam Lek has maintained his

14   position that all of the trades were fine, and he

15   was the final arbiter of whether to decide whether

16   or not traders could trade or not.

17              Which means that if he has thought that

18   the trading was in some way in violation of

19   applicable rules and regulations, that he would

20   stop the trading, and a part of that belief is

21   based upon the fact that my compensation has been

22   seriously decreased because of the expenses for

23   such law firms have been taken out of my

24   commission in very considerable sums.

25   BY MS. CHOE:



           [3/21/2018] Pustelnik, Sergey (Vol. 02) - 03/21/2018
